NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ZANE WEIDNER,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )   Case No. 2D17-3279
                                             )
DEUTSCHE BANK NATIONAL TRUST                 )
COMPANY AMERICAS AS TRUSTEE                  )
FOR RESIDENTIAL ACCREDIT LOANS,              )
INC. PASS THROUGH CERTIFICATES               )
2007-Q01, SUNCOAST CREDIT UNION              )
F/K/A SUNCOAST SCHOOLS FEDERAL               )
CREDIT UNION,                                )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Michael P. Fuino and Matthew D. Weiner
of Weidner Law, P.A., St. Petersburg, for
Appellant.

Nancy M. Wallace of Ackerman LLP,
Tallahassee; William P. Heller of Ackerman
LLP, Fort Lauderdale; and Celia C. Falzone
and of Ackerman LLP, Jacksonville, for
Appellee.

PER CURIAM.

             Affirmed.

MORRIS, SLEET, and BADALAMENTI, JJ., Concur.